Citation Nr: 0326462	
Decision Date: 10/06/03    Archive Date: 10/15/03

DOCKET NO.  02-10 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Honolulu, Hawaii


THE ISSUE

Entitlement to an initial compensable disability rating for 
asthma. 


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel

INTRODUCTION

The veteran had active military service from November 1994 to 
May 2001.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2001 rating decision of 
the Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Honolulu, Hawaii, which awarded service 
connection for asthma, and assigned a noncompensable rating.  

In December 2002, the veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A copy of the hearing 
transcript is in the veteran's claims file.  


REMAND

This appeal arises out of the veteran's disagreement with the 
noncompensable disability rating assigned to his service-
connected asthma.  The veteran maintains that he should be 
assigned a higher rating, because he wheezes, has difficulty 
breathing, and his level of physical fitness has declined.  
Upon a preliminary review of the veteran's claims file, the 
Board finds that additional development is required in this 
case prior to proceeding with appellate disposition.

The veteran filed his claim for service connection in May 
2001.  Shortly thereafter, the RO sent the veteran a letter 
notifying him to report to a medical appointment on August 1, 
2001, at the pulmonary function test clinic.  He was also 
requested to bring his inhaler to the examination.  That 
letter was mailed to the veteran's address of record, which 
was the same address listed on his original claim.  However, 
in October 2001, the letter was returned to the RO as 
undeliverable.  At the December 2002 hearing, the veteran 
testified that he had problems with his mail carrier at that 
address, and that he would not receive half his mail there.  
He stated that he never received the letter regarding the 
August 2001 examination.  He also clarified that he had a new 
address, which he provided at the hearing.  

Asthma is evaluated under the rating criteria found at 
38 C.F.R. § 4.97, Diagnostic Code 6602.  Although these 
rating criteria contemplate the frequency of inhalational or 
oral bronchodilator therapy and medications, one of the 
essential tools for evaluating the severity of asthma is the 
results of pulmonary function tests.  In the present case, 
there are no recent pulmonary function test results of 
record.  It is clear from the record that the veteran never 
received notification of the August 2001 examination, and he 
testified at the December 2002 hearing that he is willing to 
report for a pulmonary function test.  As such, the RO should 
schedule the veteran for such a test, ensuring that he is 
contacted at his most recent address of record.  

Finally, the veteran testified that he had received treatment 
at the "VA in Tripler."  The record currently contains 
minimal VA medical records.  As such, the RO should obtain 
any such treatment records and associate them with the claims 
file.  The RO should also conduct any other development as 
necessary to comply with the requirements under the Veterans 
Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.

In light of the foregoing, this matter is REMANDED to the RO 
for the following:

1.  The RO should contact the VA medical 
center in Honolulu, Hawaii (at Tripler) 
and request copies of any records of 
treatment for the veteran dated from May 
2001 to the present.  

2.  After verifying the veteran's current 
address, the RO should schedule the 
veteran for a VA pulmonary examination 
for his asthma.  The examination should 
specifically include pulmonary function 
tests (PFTs).  In addition to conducting 
PFTs, the examiner is also requested to 
comment on the following:  1) whether the 
veteran requires inhalational or oral 
bronchodilator therapy, and if so, 
whether such therapy is intermittent or 
daily; 2) whether the veteran requires 
the use of inhalational anti-inflammatory 
medication; 3) the frequency of the 
veteran's visits to a physician, if any, 
for required care of exacerbations; and 
4) whether the veteran requires the use 
of systemic (oral or parenteral) 
corticosteroids.  Any necessary tests 
should be conducted.  The claims file 
should be made available to the examiner 
for review in conjunction with the 
examination.  The examiner is requested 
to support any medical opinions with 
clinical findings in the record.  

3.  After all the foregoing actions are 
complete, as well as any other actions 
deemed necessary to comply with the 
requirements of the VCAA, the RO should 
review the claim on appeal, on the basis 
of any additional evidence.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	
                  
_________________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




